

116 S397 IS: Shut Down Child Prison Camps Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 397IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit the Department of Health and Human Services from operating unlicensed temporary
			 emergency shelters for unaccompanied alien children.
	
 1.Short titleThis Act may be cited as the Shut Down Child Prison Camps Act. 2.Defined termIn this Act, the term temporary emergency shelter means an unlicensed care provider facility that provides temporary emergency shelter and services for unaccompanied alien children when licensed facilities are near or at capacity.
 3.Prohibition against temporary emergency sheltersThe Secretary of Health and Human Services shall not maintain or operate (directly or through a contract) any temporary emergency shelter, including—
 (1)the temporary emergency shelter previously operational in Tornillo, Texas; and
 (2)the temporary emergency shelter in Homestead, Florida.